Catón, C. J. The only question presented in this ease is, the constitutionality of the law under which the prisoner was convicted. The law is entitled, “ An Act to amend an act entitled {An Act to incorporate the ISTorth-Western University.’ ” This amendatory act prohibits the sale of spirituous liquors within four miles of the university, under a special penalty, to be recovered by the county of Cook. It is insisted that the provision is within the inhibition of the constitution, which declares that “no private or local law shall embrace more than one subject, and that shall be expressed in the title.” That this is a private and a local law there is no question. Does it embrace more than one subject ? is the question. This clause is to be treated precisely as if it were found in the original charter to which this law is an amendment. The object of the charter was to create an institution for the education of young men, and it was competent for the legislature to embrace within it everything which was designed to facilitate that object. Every provision which was intended to promote the well-being of the institution, or its students, was within the proper subject-matter of that law. We cannot doubt that such was the single design of this law. Its purpose was to keep far away from the members of the institution the temptation to intemperance and its attendant vices. Although this provision might incidentally tend to protect others, residing in the vicinity, from the corrupting and demoralizing influences of the grog-shop, yet that was not the primary object of the law, but its sole purpose was to protect the students and faculty from such influence. It was designed for the benefit and well-being of the institution, and this is the touchstone of the constitutionality of the enactment. If its design was foreign from the subject of the law, which was the creation of, and to provide for the well-being of an institution of learning ; if the design was to protect the community generally, from the bad influences of a particular temptation, without a particular reference to the institution, then it might be said, with much propriety, that it was foreign and not germain to the subject of the law. . It is not a valid objection that the prohibition designed for the benefit of the institution, is guaranteed by a public penalty, or, as in this case, one going to the county. It was competent' to select any mode of enforcing the prohibition, which might be thought the most efficacious. Suppose, in the charter of a gas company, a prohibition against digging up and destroying the pipes, were enforced by indictment and imprisonment; or, as is often the case in railroad charters, a provision is inserted, making it indictable to tear up or injure the track, would it be said that such clause is unconstitutional, as not germain to the subject of the law, because the sanction of the prohibition is a prosecution in the name of the people ? It was not the purpose of the constitution to deprive the legislature of any power, necessary to enable them to make private legislation ample and abundant to accomplish its legitimate purpose, but the object was to prevent them from covertly embracing several distinct and foreign subjects, in one act. Should we sustain this objection, we should tie up the hands of the legislature, so that it could not freely legislate on private subjects, so as to accomplish the needful purposes for which such legislation is properly designed. Indeed, we should practically repeal essential portions of the charters of probably a large majority of the private corporations of the State, which have hitherto never been questioned. We entertain no doubt of the constitutionality of the enactment, and the judgment must be affirmed. Judgment affirmed.